PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/426,379
Filing Date: 30 May 2019
Appellant(s): KAHARI, Patrik



__________________
Timothy J. Maier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s claims, when boiled down to their basic parts allow for players to see the odds related to wagers, make wagers based on these odds, and then combine those made wagers into a combined portfolio which the players may then follow, buy, sell, etc. While it is admitted that the claims do have particular elements to accomplish these features, this is the basic nature of the claims.
	Appellant first argues that the claims cannot be a mental process because it would not be theoretically possible to perform each of the steps of each of the independent claims…much less practical to do so,” (Brief, at pages 7-8). This argument is not found to be convincing. For example, if a player travels to a bookie, the bookie might state, “The odds for the Jets winning the game are 2:1” as the bookie gets more information he is able to change those odds accordingly (e.g. an athlete gets a positive covid test and will therefore not be playing in the match-up the next day). Similarly the bookie might state that the odds for the umpire throwing someone out of the game are 5:1. Again this may be updated as different officials are chosen who are known to either make more egregious calls or for some unknown reason is incapable of calling fouls. The player is able to wager on both of these and then the bookie can inform the player the likelihood of both events happening. This can all be done mentally. Thus, now turning to the claims, the bookie can generate a bet matrix showing the odds (this is merely presenting the odds to the player in some format); calculating the current odds (as explained above); presenting win/loss outcomes to players (this is merely a simply 
	Appellant then argues Example 38  by stating that that case is similar because “it would be possible for the user to provide their own simulation by constructing a circuit (even a simple circuit) on [sic] pencil and paper,” (Brief, page 8) However, this is not analogous to the present case. In Example 38 the claims are dealing with what an analog audio mixer would look like in a digital world. It is unclear how Appellant believes that using a pen and paper one could model an analog circuit. The argument presented by the Office action is not that one could simply draw out the claims and provide figures, clearly that can be done in any application as a good majority of applications have drawings associated therewith, but rather can the actual claims be done using pen and paper. It is unclear how Appellant sees Example 38 as analogous to the present claims. Thus, the argument is not found convincing.
	The Brief then compares the present claims to Example 37, showing the differences between claim 1 and claim 2 (Brief, pages 9-10). However, Example 37 is concerning an improved user interface. The present claims are dealing with combining seemingly disparate (although even disparate is not actually required…) bets into a combined portfolio and merely uses an interface to aid in the task. Therefore the analogy is not convincing.
	Appellant than reasserts that the present claims are not practically performed in the human mind (Brief, pages 10-11). This has been previously addressed above and is again not found convincing.
	The Office action had previously argued that a majority of the claim elements had been previously done by bookies, (Final, Page 4). The Appellant asserts, “This dissection of Appellant’s 
	The Brief then misinterprets the Office action regarding even if Appellant had been correct in their previous arguments (Brief, page 12 first full paragraph). The Office action was merely stating that even if Appellant were to be correct, the question before the Office was one of eligibility and not one of novelty and whether or not there is prior art is a question of novelty, not of eligibility. The Office action did not contradict itself because it never stated that ALL of the claim limitations have been long performed by bookmakers, rather just a majority. If ALL of the limitations were previously performed by a bookmaker there would be a prior art rejection.
	Appellant then circles back to Example 38 (Brief, pages 12-13) which arguments have already been addressed above.
	On page 13 of the Brief, Appellant appears to combine the requirements of step 2B with the requirements of step 2A, prong 1. That is in order to determine that something is a fundamental economic practice with regards to whether something is an abstract idea, does not require a Berkheimer analysis as Appellant argues. Rather Berkheimer is to determine whether an additional element is old and well-known in the art (i.e. Step 2B).
	The final Office action previously noted that the present claims are similar to hedging of wagers, (Final, page 5). Appellant argues, “the Office has broadened the meaning of hedging…a hedge is an investment that is made with the intention of reducing the risk of adverse price simply because a hedging wager may be placed on a platform, the entire platform is reduced to hedging of wagers,” (Brief, page 15, emphasis added). First, the Office action states, “the claims are clearly more related to hedging of wagers so that they can be combine [sic] into a greater portfolio…,” (Final, page 5); that is, it was not saying it was exactly hedging, but related thereto. Second, Appellant admits on the record that hedging CAN OCCUR on their platform. It is a well understood principle of patent law that if the claims cover something that is could be read on by the art, then the art reads on the claim. Similarly, if something in the claim reads on ineligible subject matter, the claim is ineligible (e.g. computer readable media reads on signals and on hard drives, thus claims are rejected as ineligible if they merely state, “computer readable media). Thus, Appellant’s argument bolsters the reasoning for finding the claim to be ineligible.
	With regard to step 2A, prong 2, Appellant contends, “the present specification provides disclosure with sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” (Brief, page 16). There is no support for why this opinion should be found to be factual, as such, the argument is not found convincing.
	A non-precedential PTAB decision is then cited. As this decision is non-precedential it is what one panel of judges found in one particular case with particular claims, however, none of these claims deal with combine of various wagers into a combined bet and thus do not aid in the determination of whether the present claims are eligible or not. Appellant continues the argument of practical application by stating, “The computing environment is improved because a user can sell, increase or decrease the combined bet portfolio position…” (Brief, page 18). This is not an 
	With regard to step 2B, Appellant argues that “including the creation of a new combined portfolio” is an additional element. However, this is part of the abstract idea, so it cannot also be an additional element.
	Finally, with regard to the independent claims, Appellant argues that “the reconciliation of wagers from several distinct betting markets based on a single foundation market, made possible using the claimed matrix is analogous to the new or original deck of cards referenced in In re Smith,” (Brief, page 19). It is unclear how Appellant sees this is analogous. Simply because players can now trade multiple bets rather than one at a time does not mean there is a “new deck of cards.” Indeed this would be more akin to allowing players to trade an entire hand of cards rather than allowing the player to only trade one card at a time. Additionally, while In re Smith did discuss a new deck of playing cards, which was dicta, and not the holding of the court. At present, there has not been a precedential case actually testing at what point a new deck of cards suddenly transfers to patent eligibility.
	Appellant separately argues claims 16 and claim 8. However, claim 16 merely adds in that this is done with multiple (16) cells rather than just one or two and claim 8 only adds in that the combine portfolio can be sold for an estimated value. With regard to claim 16, merely duplicating the process over 16 cells does not suddenly bring the case into patent eligibility. Also, if selling an asset for a current value is not a fundamental economic practice, it is unclear what would be as buying and selling assets is perhaps the most basic economic practice that there is, thus merely adding in that the asset can be sold does not bring the claim into patent eligibility.



Respectfully submitted,
/Jay Trent Liddle/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
/JOHN E SIMMS JR/Quality Assurance Specialist Detailee – Art Unit 3700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.